Citation Nr: 0622538	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-34 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of the 
delimiting date for receipt of educational benefits pursuant 
to the Dependents' Educational Assistance (DEA) Program under 
Chapter 35 of Title 38, United States Code.


WITNESSES AT HEARING ON APPEAL

Appellant and veteran spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to December 
1991.  He is service connected for multiple disorders 
including an above the right knee amputation, a below the 
left knee amputation, and left eye blindness, each due to 
wounds sustained in Iraq in 1991.  The appellant is the 
veteran's spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 decision by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In June 2005, the appellant was afforded a Travel Board 
hearing at the RO.  A transcript of that hearing is in the 
file.   


FINDINGS OF FACT

1.  The veteran was awarded a 100 percent permanent schedular 
rating for his service-connected disabilities effective from 
December 17, 1991.  The veteran was notified by letter dated 
January 31, 1992, and eligibility to Chapter 35 benefits was 
established effective January 31, 1992.

2.  By law, the delimiting date for the period of eligibility 
for educational benefits was January 31, 2002.

3. The veteran and the appellant married on September 7, 
2002.

4.  In May 2003, the appellant filed a VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance.



CONCLUSION OF LAW

The criteria for entitlement to an extension of the 
delimiting date, subsequent to January 31, 2002, for use of 
education benefits under Chapter 35, Title 38, United States 
Code, are not met. 38 U.S.C.A. §§ 3501, 3512, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 21.3046, 21.3047 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim.  The claimant 
must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.  VA thirdly has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record.  38 U.S.C.A. § 
5103A. 

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).

In this case, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are moot.  38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Analysis

The pertinent facts of this case are not in dispute. The 
record reflects that the veteran was granted a 100 percent 
rating for his service connected injuries effective from 
December 17, 1991.  He was notified by letter dated January 
31, 1992.  As such eligibility for DEA benefits began on 
January 31, 1992 and ended on January 31, 2002. 

The appellant and the veteran were married on September 7, 
2002.   

In May 2003, the appellant filed a VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance. In a decision from the RO issued in June 2003, 
she was notified that VA could not approve her claim for 
Chapter 35 educational benefits. The RO explained that the 
claim was denied because educational benefits were only 
payable for a period of 10 years following the date 
eligibility was established. In this case, it was noted that 
eligibility was initially established on January 31, 1992, 
and that therefore the ending date for use of those benefits 
was January 31, 2002.  Both the date of her wedding and the 
filing date were past the delimiting date.  

Criteria

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability. 38 U.S.C.A. § 3501(a)(1)(D); 
38 C.F.R. § 21.3021(a)(3)(i).

Under the rule governing the payment of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for a veteran's spouse, the beginning date of 
eligibility for a spouse of a veteran with a permanent and 
total disability evaluation effective after October 23, 1986, 
is the effective date of the veteran's total and permanent 
rating or the date of notification, whichever is more 
advantageous to the spouse. 38 U.S.C.A. § 3512(b)(1) (West 
2002); 38 C.F.R. § 21.3046(a). Educational assistance shall 
not exceed 10 years after one of the following last occurs: 
the effective date of the rating, or the date of 
notification, or any date between those dates.  38 U.S.C. § 
3501 (West 2002).

The 10-year delimiting period may be extended if the eligible 
spouse does the following: (1) applies for the extension 
within the appropriate time limit; (2) "was prevented from 
initiating or completing the chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from . . 
. willful misconduct;" (3) provides VA with any requested 
evidence tending to show that she was prevented from 
initiating or completing the program because of a physical or 
mental disability that did not result from her willful 
misconduct; and (4) is otherwise eligible for payment of 
educational assistance for the training pursuant to Chapter 
35.  38 C.F.R. § 21.3047(a); see also 38 U.S.C.A. § 3512 
(b)(2).

It must be "clearly established" by medical evidence that 
such program of education was medically infeasible. 38 C.F.R. 
§ 21.3047(a)(2)(i). Application for an extension must be made 
within one year after the last date of the delimiting period, 
the termination of the period of physical or mental 
disability, or October 1, 1980, whichever date is the latest. 
38 U.S.C.A. § 3512(b)(2) (West 2002).



Analysis

The appellant claims eligibility for Chapter 35 benefits 
based on her status as the spouse of a permanently and 
totally disabled veteran. 

In the June 2005 Travel Board hearing, the appellant argued 
that her appeal should be granted because had she and the 
veteran were not aware of the ten year delimiting period for 
DEA benefits.  Had they been aware, they might have gotten 
married sooner.  She in essence argued that she did not know 
anything about the 10-year window of opportunity, and that VA 
should notify people about such things when they marry a 
veteran.

The evidence in this case clearly establishes that the 
eligibility period for educational benefits under Chapter 35 
for a spouse of the veteran extended from January 31, 1992, 
to January 31, 2002.  That period had expired several months 
prior to the September 2002 marriage of the appellant and 
veteran.  Inasmuch as the appellant never established status 
as an eligible spouse for Chapter 35 benefits during the ten 
year period following the rating decision and notice 
informing the veteran of his entitlement to DEA benefits, the 
provisions of 38 C.F.R. § 21.3407 are not applicable.  
Indeed, as a practical matter the appellant did not file an 
application for extension within a year after the delimiting 
period.  The Board has reviewed the record fully in light of 
the appellant's contentions, however, her claim must be 
denied.  There is no statutory or regulatory provision 
allowing for an extension of the delimiting date so as to 
create eligibility for the appellant, based on the reasons 
asserted.  The Board has no legal authority to award the 
appellant entitlement to Chapter 35 educational benefits 
after the delimiting date has passed.

In reaching this decision the Board considered the decision 
in Ozer v. Principi, 14 Vet. App. 257 (2001), as it may apply 
to the appellant's claim as to extending the delimiting date.  
Subsequent to the Ozer decision, however, there was a change 
in the law under 38 U.S.C.A. § 3512 which specifically 
affects this claim.  In this regard, Public Law No 107-103, § 
108, 115 Stat. 985 (Dec. 27, 2001), provides that the Ozer 
holding does not apply to a spouse who files a claim after 
December 27, 2001.  As the appellant did not file a claim for 
DEA benefits until May 2003, the provisions of Public Law 
107-103 control.

The Board empathizes with the appellant.  The Board accepts 
as true the veteran's testimony that after suffering his 
multiple severely disabling wounds he was not focused on 
trying to find a wife so that he could use his DEA benefits.  
The Board accepts as true the fact that that he was focused 
on getting healthy, both physically and mentally, and focused 
on being able to support a family before trying to begin one.  
Yet, these arguments are equitable arguments; they are not 
legal arguments.  While the Secretary of Veterans Affairs has 
the authority to grant equitable relief, 38 U.S.C.A. § 503 
(West 2002), the Board does not.  Darrow v. Derwinski, 2 Vet. 
App. 303 (1992).  Moreover, while the undersigned may 
personally believe that the law should be changed to permit 
an award of benefits to a spouse of a veteran who became 
totally disabled on the field of battle, the "fact that 
Congress might have acted with greater clarity or foresight 
does not give (the Board) a carte blanche to redraft statutes 
in an effort to achieve that which Congress is perceived to 
have failed to do."  United States v. Locke, 471 U.S. 84, 95 
(1985).  

Where the law is dispositive, the claim must be denied in the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the Board has no alternative but to deny 
the appellant's appeal.



ORDER

An extension of the delimiting date beyond January 31, 2002 
for educational assistance benefits under Chapter 35, Title 
38, United States Code, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


